Title: To James Madison from Edmund Pendleton, 12 May 1799
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Edmundsbury May 12th 1799.
Mr. Taylor informed me that you wished to have sent you the several Letters I was favored with whilst you was at Congress, which are accordingly furnished by him. I know I preserved them all, but am not sure I have collected the whole: should I find more, they shall be added. I congratulate my Countrey on your return to our state Counsels in this important crisis. Present my most Affecte. respects to your good Parents, yr. Mrs. Madison & all the family. I am Dear Sir, Yr. very Affe. Friend
Edmd Pendleton
